Citation Nr: 1612279	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-36 243	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for hepatocellular carcinoma as secondary to hepatitis C, claimed as residuals of a hepatoma. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a January 2015 decision, the Board granted service connection for hepatitis C and for hepatocellular carcinoma as proximately due to hepatitis C.  

The Board since has learned, however, that the Veteran had unfortunately died years prior to that decision.  The Board was unaware of this fact when previously adjudicating this appeal.  The Board will therefore VACATE that prior Board decision, and DISMISS the Veteran's appeal, due to lack of jurisdiction.

FINDING OF FACT

The Veteran died in January 2015.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

The Veteran died on January [redacted], 2015, prior to the issuance of a January 30, 2015 Board decision.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47   (1994). As the death of the Veteran preceded the January 2015 Board decision, the decision must be vacated.  This appeal of the Veteran on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) ; 38 C.F.R. § 20.1302 (2015).

The Veteran's surviving spouse has been substituted in as a survivor of the Veteran. 38 U.S.C.A. § 5121A (West 2015); 38 C.F.R. § 20.1106 (2015).  A separate Board decision will be issued addressing the appeal of the substituted appellant. 


ORDER

The January 2015 Board decision addressing the issues of service connection for hepatitis C and hepatocellular carcinoma as secondary to hepatitis C is vacated.

The Veteran's appeal is dismissed.



	                        ____________________________________________
	K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals

